DETAILED ACTION

Response to Amendment
This action is in reply to the Applicant’s amendments filed on 15 February 2021.
The replacement specification has been entered.

Drawing
The Fig. 3 is objected to because “A first chip” and “An Nc-th chip” should corresponds with amended specification to match same naming correction. The suggestion should be “A first time chip” and “An Nc-th time chip” to correspond with the specification.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview confirmation with Aaron A. Mace (Registration Number: 61,812) on 10 February 2021.

The claims have been amended as follows (Replacing claims 1, 2, 3, and 6 from previous examiner’s amendment issued on 02 February 2021 are listed).

1. (Currently Amended) A method for estimating arrival time based on noise cancellation, comprising:
transmitting, with a transmit terminal, an ultra-wideband pulse sequence;
passing a received ultra-wideband signal r(t) through a low-noise amplifier and a band-pass filter, wherein the amplified and filtered received ultra-wideband signal passes a square-law detector to produce a power signal, wherein the power signal is sampled to obtain a power sampling sequence {An,l,k} of the received signal, where An,l,k represents a power sampling value obtained for a k-time chip in an l-th frame in an n-th symbol, n=1,2,…,Ns, l=1,2,…,Nf, k=1,2,…,Nc, Ns represents the number of symbols of a transmitted signal, Nf represents the number of frames in each symbol, and Nc represents the number of time chips in each frame;

averaging the power sampling sequence {An,l,k} to eliminate noise and obtain a power averaging matrix V of the received signal, wherein an element Vn,k of an n-th row and a k-th column of V is determined according to 
    PNG
    media_image1.png
    54
    134
    media_image1.png
    Greyscale
, and a power mean column vector formed by an element of a k-th column of V is noted as Vk ;the 
extracting a first time chip from the power sampling sequence {An,l,k} to form a noise sequence {An,l,1}, where An,l,1 is the value of An,l,k at k=1; {An,l,1} is averaged to a get a noise mean vector Vref , wherein a n-th element, VNref, of Vref is determined according to 
    PNG
    media_image2.png
    52
    141
    media_image2.png
    Greyscale
;
adapting a sum-of-rank method for the power mean column vector Vk and the noise mean vector Vref to obtain a rank R1(k) of Vk;
setting a decision threshold ᵑ of Time-of-Arrival (TOA) estimation according to the rank R1(k); and
the 

2. (Currently Amended) The method for estimating arrival time based on noise cancellation according to claim 1, wherein the received ultra-wideband signal is determined according to 
    PNG
    media_image3.png
    60
    524
    media_image3.png
    Greyscale
, were w(t) is an ultra-wideband pulse, with the pulse width equal to a time chip period Tc; Ts and Tf are a symbol period and a frame period of the transmitted signal, respectively; in each frame, a time interval 
    PNG
    media_image4.png
    28
    53
    media_image4.png
    Greyscale
is set as a guard interval before the position of the ultra-wideband pulse; n(t) represents an additive Gaussian white noise with a mean value of zero and a bilateral power spectral density of N0/2; 
    PNG
    media_image5.png
    58
    183
    media_image5.png
    Greyscale
 is a unit impulse response of a channel, where 
    PNG
    media_image6.png
    27
    24
    media_image6.png
    Greyscale
 and 
    PNG
    media_image7.png
    23
    19
    media_image7.png
    Greyscale
 are a complex attenuation factor and delay of the l-th path, respectively, L is a multipath number, and 
    PNG
    media_image8.png
    27
    37
    media_image8.png
    Greyscale
 is a Dirac 
    PNG
    media_image9.png
    24
    21
    media_image9.png
    Greyscale
 function.

3. (Currently Amended The method for estimating arrival time based on noise cancellation according to claim 1, wherein the power sampling sequence is determined according to 
    PNG
    media_image10.png
    36
    448
    media_image10.png
    Greyscale
, where Ts, Tf, and Tc are a symbol period, a frame period, and a time chip period of the transmitted signal, respectively, 
    PNG
    media_image11.png
    24
    57
    media_image11.png
    Greyscale
 is in the range of (0, Tc) and indicate the sampling position in the time chip, rbpf(t) is output of a band-pass filter, and r2bpf(t) is the power signal obtained after passing through the square-law detector.

6. (Currently Amended The method for estimating arrival time based on noise cancellation according to claim 1, wherein the selecting a positon ½ of the time chip comprises:
sequentially comparing, according to the ascending order of k, the element of Z(k) in Z with the decision threshold ᵑ;
In the vector Z, the element that first exceeds the decision threshold ᵑ is denoted as Z(k0); the position ½ of the time chip where Z(k0) is located is the estimated arrival time; the script of the time chip where the element Z(k0) is located is denoted as k0, where the time chip where the element Z(k0) is located is a k0-th time chip; determining the estimated value 
    PNG
    media_image12.png
    24
    16
    media_image12.png
    Greyscale
 of the arrival time according to 
    PNG
    media_image13.png
    55
    193
    media_image13.png
    Greyscale
.



Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because a search of the prior art of record fail to anticipate or render obvious step of averaging the power sampling sequence {An,l,k} to eliminate noise and obtain a power average matrix V of the received signal, wherein an element Vn,k of an n-th row and a k-th column of V is determined according to Vn,k=1/NEAn,l,k, and the power mean column vector formed by an element of a k-th column  of V is noted as Vk extracting a first time chip from the power sampling sequence {An,l,k} to form a noise sequence {An,l,1}, where An,l,1 is the value of An,l,k at k=1; {An,l,1} is averaged to noise mean vector Vref, wherein n-th element, Vnref, of Vref is determined according to Vnref=1/nEAn,l,1 adapting a sun-of-rank method for the power mean column vector Vk and the noise mean vector Vref to obtain a rank Rl(k) of Vk; setting a decision threshold n of Time-of-Arrival (TOA) estimation acceding to the rank Rl(k); and selecting a position ½ of a time chip that first exceeds the decision threshold n as an estimated arrival time

The closest art presented were U.S. PGPub. No. 20120063547 to Pietrzyk et al. U.S. PGPub. No. 20150323642 to Mutz et al., where disclose the estimation of arrival time of the ultra-wideband signal.
For claims 2-6, they depend on claim 1 respectively and therefore are considered allowable on the basis as the independent claim as well as for the further limitations set forth.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-27230363036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                         (571)-270-3706
sung.ahn@uspto.gov